DETAILED ACTION
This Office Action is in response to the application 16/437,210 filed on 12/28/2021.
In the remarks, claims 1 and 9 have been amended; claims 1 and 9 are independent claims. Claims 1-16 have been examined and are pending in this application.
Applicant's arguments have been fully considered and they are persuasive. Therefore, the claim objections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method for tracking rash driving includes: receiving a plurality of rider embarkation notifications, each including a digital signature and a vehicle identifier; generating a new block for a blockchain, the new block including a block header and a plurality of blockchain data values, each blockchain data value corresponding to a rider embarkation notification and including the respective digital signature; receiving a rash driving notification including the vehicle identifier; transmitting a confirmation request to at least one mobile computing device associated with one of the plurality of rider embarkation notifications; receiving a confirmation message from one of the at least one mobile computing devices; and generating a 

With examiner’s thorough search, the closest prior arts are Scofield et al., Pub. No.: US 2017/0032673 and Qi et al., Pub. No.: US 2020/0145191.

Scofield discloses one or more techniques and/or systems are provided for providing driver alerts. For example, a client device module (e.g., a smartphone, a vehicle navigation unit, etc.) may collect driving behavior information (e.g., braking patterns, vehicle speed, weather conditions, acceleration/deceleration patterns, etc.) and/or user specified information (e.g., a number of passengers) of a driver driving a vehicle. The client device module may provide the driving behavior information and/or the user specified information to a driver alert provider. The driver alert provider may maintain a driver profile for the driver based upon the driving behavior information and/or the user specified information. The driver alert provider may generate a driver alert (e.g., a driver risk score of the driver) based upon the driver profile, and may provide the driver alert to other drivers that are within a threshold distance of the vehicle.
Qi discloses an authentication system for V2X communication systems includes a first node having a V2X communication module with a processor, a memory, and input/output ports communicating a request to join and periodically communicating a first data packet to the V2X communication system. The authentication system having a private blockchain including a plurality of participant nodes within a predefined optimized area of one another, the blockchain receiving and validating the request to join the V2X communication system, and upon successfully validating the request to join the 
However, none of Scofield and/or Qi teaches or suggests, particularly: “A method for tracking rash driving, comprising: receiving, by a receiver of a processing server, a plurality of rider embarkation notifications, wherein each rider embarkation notification includes at least a digital signature and a vehicle identifier and wherein a respective rider is on a vehicle identified by the vehicle identifier; generating, by a processing device of a processing server, a new block for a blockchain, wherein the new block includes at least a block header and a plurality of blockchain data values, where each blockchain data value corresponds to a rider embarkation notification and includes at least the respective digital signature; receiving, by the receiver of the processing server, a rash driving notification from at least one of a rider on the vehicle or an onlooker to the vehicle, wherein the rash driving notification includes at least the vehicle identifier; transmitting, by a transmitter of the processing server, a confirmation request to at least one mobile computing device of at least one respective rider on the vehicle, said at least one mobile computing device being associated with one of the plurality of rider embarkation notifications; receiving, by the receiver of the processing server, a confirmation message from one of the at least one mobile computing devices; and Attorney Docket No. 0076412-001152 Application No. 16/437,210 Page 3 of 11 generating, by the processing device of the processing server, a subsequent block for the blockchain, wherein the subsequent block includes at least a new block header and a new data value, where the new data value includes at least an indication of rash driving.” The same reasoning applies to independent claim 9.
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                                                                                                                                                                        03/18/2022